1-20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Recitation of “the blood tubing” on line 3 lacks a positive antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2014/0012097 A1 (hereinafter “Exthera”).
Regarding claim 1, Exthera discloses an ex vivo method of reducing a toxin and/or pathogen in the blood of an individual infected with the toxin and/or pathogen (abstract), the method comprising: a) passing blood from the individual through a device comprising an adsorption media (method for the removal of pathogens, or toxins from pathogens from mammalian blood by contacting that blood with a solid, essentially nonporous substrate with a surface layer of heparin, heparan sulphate, and/or other selective adsorbent molecules, biomolecules or chemical groups, para. 0026), wherein the adsorption media and toxins and/or pathogens in the blood form an adhering complex (systems and devices, pathogenic microbes often bind without releasing cellular contents, reducing the patient's pathogen load, para. 0028); b) separating the resulting blood from the adhering complex to produce blood with a reduced level of the toxin and/or pathogen (biomimetic diversion for harmful substances in blood, which bind to the surface of the present novel extracorporeal cartridge, para. 0027; reducing the patient's pathogen load, para. 0028); and c) infusing the blood with the reduced level of the toxin and/or pathogen into the individual (returning the blood to the patient suffering from the disease, para. 0034).
Regarding claim 2, Exthera discloses that the blood is selected from the group consisting of whole blood, serum and plasma (broad-spectrum whole-blood separation technology, para. 0027).
Regarding claim 3, Exthera discloses that the blood is whole blood (broad-spectrum whole-blood separation technology, para. 0027).
Regarding claim 4, Exthera discloses that the adsorption media is a solid substrate of high surface area having at least one polysaccharide adsorbent (cytokines or pathogens, the adsorbates, can bind to a solid, non micro-porous substrate which has been surface treated with an adsorbent, or example, polysaccharides, para. 0055; high-surface-area polymer substrate, para. 0027).
Regarding claims 5-6, Exthera discloses that the least one polysaccharide adsorbent is selected from the group consisting of heparin, heparan sulfate, hyaluronic acid, sialic acid, carbohydrates with mannose sequences, chitosan, and a combination thereof (substrate which has been surface treated with an adsorbent, for example, polysaccharides, such as heparin, para. 0055).						Regarding claim 7, Exthera discloses that the solid substrate comprises a plurality of rigid polymer bead (substrates for creating the adsorption media include non-porous rigid beads, para. 0066; beads or other high-surface-area substrates be made from a number of different biocompatible materials, such as natural or synthetic polymers, para. 0072).
Regarding claim 8, Exthera discloses that the rigid polymer bead is selected from the group consisting of polyurethane, polymethylmethacrylate, polyethylene or co- polymers of ethylene and other monomers, polyethylene imine, polypropylene, and polyisobutylene (beads or other high-surface-area substrates may be made from a number of different biocompatible materials, such as natural or synthetic polymers, exemplary polymers including polyurethane, polymethylmethacrylate, polyethylene or co-polymers, para. 0072).
Regarding claim 9, Exthera discloses that the solid substrate comprises one or a plurality of hollow fibers (various materials, in shape and composition, can be used in a substrate or cartridge, column packed with woven or non woven fabric, a column packed with a yam or solid or hollow dense monofilament fibers, para. 0066).
Regarding claim 11, Exthera discloses that the toxin in the blood is reduced by about 10% to about 100% (removal of TNF-alpha (59%) and IL-6 (25%) from human septic blood, para. 0266).
Regarding claim 12, Exthera discloses that the pathogen in the blood is reduced by about 10% to about 100% (removal of B. anthracis protective antigen (PA) toxin from serum, PA was reduced to background levels, para. 0018, fig. 6).
Regarding claim 14, Exthera discloses that the pathogen is selected from the group consisting of Ebola virus, Marburg virus, Lassa virus, Junin virus, Machupo virus, Guanarito virus, Chapare virus, Lugo virus, Dengue virus, Garis virus, !Iesha virus, Rift Valley Fever virus, Kyasanur Forest disease virus, Yellow Fever virus, Seoul virus, Crimean- Congo hemorrhagic fever virus, Scandinavian nephropathia epidemica virus, hantavirus, smallpox virus, Bacillus anthracis, Yersinia pastis, Francisella tularenis, and a combination thereof (fig. 8).
Regarding claim 18, Exthera teaches that forced convection other than flow produced by a pressure gradient generated by a pump.  In one embodiment is by the difference in arterial pressure and venous pressure in the patient being treated or gravity head/elevation difference (see para 0056). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0012097 A1 (hereinafter “Exthera”).
Exthera teaches the method of claim 1 as described above.
Claim 13 differs from Exthera in reciting that the toxin is selected from the group consisting of Clostridium botulinum toxin, ricin toxin from Ricinus communis, epsilon toxin of Clostridium perfringens, Shinga toxin and a combination thereof.
Exthera teaches toxins of B. Anthracis and MRSA alpha toxin (see Fig. 8).
It would have been obvious to a person of ordinary skill in the art any well-known toxins such as claimed toxins can be captured in the method of Exthera to prevent diseases.

Claims 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0012097 A1 (hereinafter “Exthera”) as applied to claim 1 or 4 above, and further in view of US Patent No. 3,782,382 (hereinafter “Naftulin”).				Exthera teaches the method of claim 1 as described above.			Exthera teaches to use the difference in arterial pressure and venous pressure in the patient being treated or gravity head/elevation difference (see para 0056). 
Claims 10 and 15-17 differ from Exthera in reciting a blood bag (claim 10), a single needle venous line with filter inserted into the blood tubing (claim 15), raising blood bag above the individual with blood flowing back through the standard blood bag with the adsorbent media filter for a second treatment (claim 16) and repeating the process several times (claim 17).
Naftulin teaches a portable and/or wearable extracorporeal device comprising a blood bag (34) with a directly connected single-needle venous line (12, 16) having a cartridge (10) with a filter (18) inserted in-line (see fig.1-3; col. 2, line 8 — col. 3, line 54).
It would have been obvious to a person of ordinary skill in the art to modify the method of ExThera to directly connect a blood return line from the cartridge to a blood bag to collect blood deplete of pathogens and/or toxins as in multiple batch processes using gravity.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0012097 A1 (hereinafter “Exthera”) in view of US Patent No. 3,782,382 (hereinafter “Naftulin”).
Exthera discloses an ex vivo method of reducing a toxin and/or pathogen in the blood of an individual infected with the toxin and/or pathogen (abstract), the method comprising: a) passing blood from the individual through a device comprising an adsorption media (method for the removal of pathogens, or toxins from pathogens from mammalian blood by contacting that blood with a solid, essentially nonporous substrate with a surface layer of heparin, heparan sulphate, and/or other selective adsorbent molecules, biomolecules or chemical groups, para. 0026), wherein the adsorption media and toxins and/or pathogens in the blood form an adhering complex (systems and devices, pathogenic microbes often bind without releasing cellular contents, reducing the patient's pathogen load, para. 0028); b) separating the resulting blood from the adhering complex to produce blood with a reduced level of the toxin and/or pathogen (biomimetic diversion for harmful substances in blood, which bind to the surface of the present novel extracorporeal cartridge, para. 0027; reducing the patient's pathogen load, para. 0028); and c) infusing the blood with the reduced level of the toxin and/or pathogen into the individual (returning the blood to the patient suffering from the disease, para. 0034)..
Exthera teaches to use the difference in arterial pressure and venous pressure in the patient being treated or gravity head/elevation difference (see para 0056). 
Claims 19-20 differ from Exthera in reciting a blood bag (claim 19) and a single needle venous line with filter inserted into the blood tubing (claim 20).
Naftulin teaches a portable and/or wearable extracorporeal device comprising a blood bag (34) with a directly connected single-needle venous line (12, 16) having a cartridge (10) with a filter (18) inserted in-line (see fig.1-3; col. 2, line 8 — col. 3, line 54).
It would have been obvious to a person of ordinary skill in the art to modify the method of ExThera to directly connect a blood return line from the cartridge to a blood bag to collect blood deplete of pathogens and/or toxins as in a batch process using gravity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
10/9/22